ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that the six-month suspension from practice imposed on DANIEL P. DUTHIE of OYSTER BAY, NEW YORK, who was admitted to the bar of this State in 1989, beginning December 24, 1990, on the basis of respondent’s guilty plea to failure to file New York State income tax returns for the years 1986 and 1987 be deemed sufficient discipline for respondent’s subsequent guilty plea to a federal information charging him with failure to file a federal income tax return for the year 1987, in violation of 26 U.S.C.A. § 7203;
And the Office of Attorney Ethics having argued to the Court that the federal conviction warrants an additional term of suspension, either retroactive or concurrent to the previous suspension by this Court;
And respondent having consented to the position of the Office of Attorney Ethics in the proceedings before the Disciplinary Review Board;
*173And the Court having concluded from its independent review of the record that the discipline recommended by the Office of Attorney Ethics for the guilty plea to violation of 26 U.S.C.A. § 7203 is required;
And good cause appearing;
It is ORDERED that DANIEL P. DUTHIE of OYSTER BAY, NEW YORK is hereby suspended from the practice of law for a period of six months, the suspension to be retroactive and concurrent to the six-month suspension imposed on respondent effective December 24, 1990; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.